Per Curiam.

The record strongly supports the conclusion that decedent willed her estate to defendant with the understanding, and upon his agreement, that, upon his death, he would leave all the property which he received from her to her children, and, accordingly, the constructive trust declared and created by the Appellate Division was proper.
Nothing in the record, however, indicates that defendant was to have the ‘ ‘ free use ’ ’ of the Bidgefield estate and, that being so, the court at Special Term correctly charged defendant with the sum of $15,952.57, representing expenses in connection with that property, including those for its ordinary maintenance and upkeep, and with the amount of $743.76, constituting the real estate taxes for the years 1946 and 1947. Insofar, though, as the real estate taxes for the year 1945, amounting to $650.19, are concerned, they became a lien on the property on the assessment date, October 1, 1944 (1939 Supp. to Conn. Gen. Stats. [1930 rev.], § 337e, subd. [b]), which was prior to decedent’s death, and were properly charged against the corpus of the estate.
The judgment of the Appellate Division should be modified in accordance with the opinion herein, and, as so modified, affirmed, with costs to the plaintiffs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgment accordingly.